COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Greg Abbott, in his Official Capacity as Governor of The State of
                          Texas

Appellate case number:    01-21-00440-CV

Trial court case number: 21-DCV-286148

Trial court:              434th District Court of Fort Bend County

        On August 13, 2021, Relator Greg Abbott, in his official capacity as Governor of the State
of Texas, filed a petition for writ of mandamus challenging a temporary restraining order signed
by the trial court on August 12, 2021. In conjunction with the mandamus petition, relator filed an
emergency motion requesting a temporary stay of the temporary restraining order pending our
determination on the petition.
       On August 15, 2021, the Texas Supreme Court issued orders granting relator’s requests for
emergency stays pending the Court’s determination of relator’s mandamus petitions filed with the
Texas Supreme Court challenging similar temporary restraining orders issued in Dallas and Bexar
Counties. See In re Greg Abbott, In His Official Capacity as Governor of The State of Texas, No.
21-0686 (Dallas County); In re Greg Abbott, In His Official Capacity as Governor of The State of
Texas, No. 21-0687 (Bexar County).
        In light of the stay orders issued by the Texas Supreme Court, relator’s request for a stay
in this case is granted. The stay does not affect the August 19, 2021 hearing on the temporary
injunction. The mandamus petition remains pending.

Judge’s signature: __/s/ Sarah B. Landau_______
                                Acting Individually

Date: __August 16, 2021___